DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2010/0078767, hereinafter referred to as “Park”) in view of Schulze et al. (US PGPub 2015/0056784, hereinafter referred to as “Schulze”) in further view of Okandan et al. (US Patent 8,729,673, hereinafter referred to as “Okandan”).

Park discloses the semiconductor method as claimed.  See figures 1-26 and corresponding text, where Park teaches, pertaining to claim 1, a method of forming a semiconductor structure, comprising: forming a plurality of bulk micro defects within a handle substrate 200 (figure 5; [0076-0081], [0085]); 
increasing sizes of the plurality of bulk micro defects to form a plurality of bulk macro defects (BMDs) within the handle substrate (figure 5; [0076-0081], [0085]); 
removing some of the plurality of BMDs from within a first denuded region (DZ1) and a second denuded region (DZ2) arranged along opposing surfaces of the handle substrate (figure 5; [0076-0081], [0085]); 
forming an insulating layer onto the handle substrate ([0089]); 
forming a device layer comprising a semiconductor material onto the insulating layer ([0088]); and 
wherein the first denuded region (DZ1) and the second denuded region (DZ2) vertically surround a central region of the handle substrate that has a higher concentration of the plurality of BMDs than both the first denuded region and the second denuded region (figure 5; [0076-0081], [0085]). 

Park fails to show, in claim 1, wherein the insulating layer separates the handle substrate from the device layer.

Schulze teaches, in claim 1, a similar semiconductor method where the semiconductor substrate is made to have a porous area formed underneath the device layer and then the device layer is separated from the handle substrate (figures 1A-1D and 2A [0013-0021], [0034]). In addition, Schulze provides and advantage of having a precise and reliable adjustment of a thickness of a semiconductor body is desirable to avoid losses in the yield of manufacturing and to assure reliable electrical characteristics of semiconductor devices and integrated circuits ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the insulating layer separates the handle substrate from the device layer, the method of Park, according to the teachings of Schulze, with the motivation of having a precise and reliable adjustment of a thickness of a semiconductor body in order to avoid losses in the yield of manufacturing and to assure reliable electrical characteristics of semiconductor devices and integrated circuits. 
Park in view of Schulze fails to show, in claim 1, wherein the insulating layer is formed to continuously extend around outer edges of the handle substrate in a closed loop, as viewed along a cross-sectional view of the handle substrate.
Okandan teaches, in claim 1, a similar semiconductor device that includes the use of a handle substrate having passivation layer surrounding continuously around the outer edges in a closed loop.(figures 4A-6C; col. 7, lines 19-25, 63-67; col. 8, lines 1-32)
In addition, Okandan provides the advantages of having a passivation layer serves as a protection layer during release processing. (col. 8, lines 18-20) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein the insulating layer is formed to continuously extend around outer edges of the handle substrate in a closed loop, as viewed along a cross-sectional view of the handle substrate, in the method of Park in view of Schulze, according to the teachings of Okandan, with the motivation that having a passivation layer serves as a protection layer during release processing techniques known in the art.

Park in view Schulze in further view of Okandan fails to shows, in claim 3, wherein the plurality of BMDs respectively have a size that is between approximately 3 nm and approximately 100 nm. 
However, the applicant discloses the overlapping temperatures in [0043-0044] with the same materials.
Park teaches, in claim 3, performing temperature ranging from 1050-1150 degrees [0068], [0080], to create a defect free zone. 
Schulze teaches, in claim 3, in tables 1 and 2, performing annealing steps at temperatures of about 1000 – 1150C, resulting in bulk macro defects at depths of up to 57.6 micrometers.  Schulze further discloses wherein said depth range from approximately 20 – 80 micrometers from the top surface, wherein said process results in enlarged defects formed at the center of the substrate [0014] – [0015], resulting in a substrate having gettering sites in the silicon wafer to thereby prevent crystal defects from being generated [0122].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, wherein the plurality of BMDs respectively have a size that is between approximately 3 nm and approximately 100 nm, in the method of Park in view Schulze in further view of Okandan, according to the teachings of Schulze, with the motivation of creating a defect free zone at the surface. In addition, since the applicant fails to provide critically with in the disclosure having the above limitation would occur during routine experimentation. 
Park in view Schulze in further view of Okandan shows, in claim 4, further comprising: 
performing a first thermal process on the handle substrate to form the plurality of bulk micro defects (figure 5; [0076-0081], [0085]); and 
performing a second thermal process on the handle substrate to increase the sizes of the plurality of bulk micro defects within the handle substrate to form the plurality of BMDs (figure 5; [0076-0081], [0085]). 
Park in view Schulze in further view of Okandan shows, in claim 5, further comprising: 
forming one or more semiconductor devices within the device layer, wherein the insulating layer separates the one or more semiconductor devices from the handle substrate (figure 5; [0076-0081], [0085]; figures 1A-1D and 2A; [0013-0021], [0034], Schulze). 
Park in view Schulze in further view of Okandan shows, in claim 6, wherein the sizes of the plurality of bulk micro defects are increased concurrent to forming the denude region and the second denude region (figure 5; [0076-0081], [0085]). 
Park in view Schulze in further view of Okandan shows, in claim 8, further comprising: 
performing a first thermal process on the handle substrate to increase a number of bulk micro defect within the handle substrate from a first non-zero number to a second non-zero number (figure 5; [0076-0081], [0085]); and 
performing a second thermal process on the handle substrate to increase the sizes of the plurality of bulk micro defects within the handle substrate to form the plurality of BMDs (figure 5; [0076-0081], [0085]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2010/0078767, hereinafter referred to as “Park”) in view of Schulze et al. (US PGPub 2015/0056784, hereinafter referred to as “Schulze”) in further view of Okandan et al. (US Patent 8,729,673, hereinafter referred to as “Okandan”) as applied to claim 1 above, and further in view of Murphy et al. (US PGPub 2004/0142542, hereinafter referred to as “Murphy”).
Park in view Schulze in further view of Okandan is discloses the semiconductor method substantially as claimed.  See the rejection above.
However, Park in view Schulze in further view of Okandan fails to show, in claim 9, further comprising: 
forming the device layer on a sacrificial substrate; 
performing a bonding process to bond the device layer and the sacrificial substrate to the handle substrate; and 
removing the sacrificial substrate from the device layer after performing the bonding process.

Murphy teaches, in claim 9, a similar method that includes bonding a device layer to a sacrificial substrate and removing the sacrificial substrate (figures 2-4; [0044-0052]).  In addition, Murphy provides the advantages of providing a film or layer of semiconductor material which is substantially free of crystal defects and has a smooth surface ([0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate further comprising: 
forming the device layer on a sacrificial substrate; 
performing a bonding process to bond the device layer and the sacrificial substrate to the handle substrate; and 
removing the sacrificial substrate from the device layer after performing the bonding process, in the method of Park in view Schulze in further view of Okandan, according to the teachings of Murphy with the motivation of providing a film or layer of semiconductor material which is substantially free of crystal defects and has a smooth surface.

REASONS FOR ALLOWANCE
Claims 11-15 and 26-31 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest of render obvious a method of forming a semiconductor-on-insulator (SOI) substrate, particularly characterized by performing a thermal process to form a plurality of bulk macro defects (BMDs) within the handle substrate by increasing sizes of the plurality of bulk micro defects; wherein the second thermal process is performed prior to the third thermal process, as detailed in claim 11.  Claims 12-15 depend from claim 11.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method of forming a semiconductor structure, particularly characterized by wherein the central region has a concentration of BMDs that is between approximately 8 x 108 BMDs/cm3 and approximately 9 x 109 BMDs/cm3, as detailed in claim 26.  Claims 27-31 depend from claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The Applicant’s amendment has necessitated new grounds of rejection
	
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        November 19, 2022